IN UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

UNITED STATES OF AMERICA

)
)
VS ) Case No. 3:16CR107
)
)

LATICHA SCHROYER

 

ORDER TERMINATING SUPERVISED RELEASE

 

The above named was sentenced to a five year term of Supervised Release on September 12, 2018.
Based on the recommendation of the U.S. Probation Officer and for good cause shown it is hereby
ordered that the defendant is discharged from Supervised Release and that the proceedings in the

case be terminated.

Dated this z d day of ied , 2021

 

 

j Ol ce
The Honorable Thomas M. Rose
United States District Court Judge
